Dismissed; Opinion Filed August 8, 2017.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-00579-CV

                               YOLANDA WILLIAMS, Appellant
                                          V.
                                  DAN WILLEMS, Appellee

                         On Appeal from the County Court at Law No. 4
                                     Dallas County, Texas
                             Trial Court Cause No. CC-17-02713-D

                               MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Stoddart
                                     Opinion by Justice Myers
          Yolanda Williams filed her notice of appeal on May 26, 2017. By postcard dated June 1,

2017, we notified Williams that the Court’s $205 filing fee had not been paid. We instructed her

to pay the fee within ten days and cautioned her that the failure to do so might result in dismissal

of the appeal. To date, the filing fee has not been paid.

          The clerk’s record was due on July 23, 2017. On July 18, the Dallas County Clerk

notified us that the clerk’s record was ready to be filed but that Williams had not yet paid for the

record.    That same day, we sent Williams a letter, instructing her to file, within ten days, written

verification that she had paid or made arrangements to pay the fee for the clerk’s record or

written documentation that she had been found entitled to proceed without payment of costs. We

cautioned Williams that the failure to comply might result in the dismissal of her appeal for want
of prosecution. See TEX. R. APP. P. 37.3(b). As of today, the clerk’s record has not been filed,

and Williams has not filed a response to our letter or otherwise communicated with the Court.

       In light of Williams’s failures detailed above, we dismiss this appeal for want of

prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).




                                                      /Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE

170579F.P05




                                                –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

YOLANDA WILLIAMS, Appellant                        On Appeal from the County Court at Law
                                                   No. 4, Dallas County, Texas
No. 05-17-00579-CV        V.                       Trial Court Cause No. CC-17-02713-D.
                                                   Opinion delivered by Justice Myers, Justices
DAN WILLEMS, Appellee                              Lang and Stoddart participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee DAN WILLEMS recover his costs, if any, of this appeal
from appellant YOLANDA WILLIAMS.


Judgment entered this 8th day of August, 2017.




                                             –3–